DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 and 22  U.S. Patent No. 10,855,119. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Re claims 1 and 10, the instant claim is broader than patent claims 1, 10 and associated apparatus claim 22.  The claim excludes at least one of the limitations “providing a second housing…” and “physically linking the first housing….”  The instant claim limitation “…the first control logic controls the functioning of the first coil and the second coil based on the detection of the magnetic field” can be read from patent claim 22, which claims “control the first coil of the first housing to function as a receiver coil and the second coil of the first housing to function as a transmitter when the housing is in a first orientation…” and vice versa when the housing is in a second orientation given the fact that the housing is linked to the first and second coil.  The coils themselves would produce magnetic field when charged/powered.  The control logic controls/detects is based on the magnetic field.  Regarding the coils include ferrite material, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected any type of material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Re claim 2, the instant claim is broader than patent claim 2 for excluding “the second housing.”
Re claims 3 and 11, patent claims 1, 10 and 22 do not claim an orientation sensor.  A sensor would be a simplest component used to detect change. It would have been obvious to have devised a sensor to detect the orientation of the housing based on its magnetic field.
Re claims 4-7, the instant claim is similar to patent claim 4-7 respectively.
Re claim 8, the instant claim further adds limitations of patent claims 1 and 8.
Re claim 9, the instant claim further adds limitations of patent claim 9 to claims 1 and 8.
	Re claim 12, the instant claim is similar to patent claim 12.
	Re claims 13 and 14, the instant claims are broader than patent claims 13 and 14, respectively, for excluding “the second housing.”
Re claim 15, the instant claim is similar to patent claim 15 except for having only first and second housings.
Re claim 22, the instant claim is narrower than patent claim 22 for having an orientation sensor (depending on instant claim 11). A sensor would be a simplest component used to detect change. It would have been obvious to have devised a sensor to detect the orientation of the housing based on its magnetic field.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on the same reasoning applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication should be directed to the Examiner at the below-listed number.  The Examiner can normally be reached on Mon-Thu from 8:00am-6:00pm.
The Examiner’s SPE is Ricardo Isla and he can be reached at 571.272.5056.  The fax number for the organization where this application is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (IN USA OR CANADA) or 571.272.1000.


/EDWARD TSO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        571.272.2087